Opinion by
Cline, J.
At the trial the customs broker and the sole owner of the petitioner testified that when he prepared the entry he made an error in that he *205failed to include certain items as dutiable items; that he deducted what he thought were the transportation charges, which were shown twice on the invoice and were deducted as one item; and that when it was called to his attention, he paid the increased duty. On the record presented it was held that the petitioner acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.